Feldmeier v 6800 Townline Rd. Partnership (2022 NY Slip Op 01678)





Feldmeier v 6800 Townline Rd. Partnership


2022 NY Slip Op 01678


Decided on March 11, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 11, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, NEMOYER, CURRAN, AND BANNISTER, JJ.


237.1 CA 21-00464

[*1]JOHN B. FELDMEIER, INDIVIDUALLY AND DERIVATIVELY AS A PARTNER OF 6800 TOWNLINE ROAD PARTNERSHIP, PLAINTIFF-APPELLANT,
v6800 TOWNLINE ROAD PARTNERSHIP, ROBERT E. FELDMEIER, JEANNE C. JACKSON AND LISA F. CLARK, DEFENDANTS-RESPONDENTS. 


BOND, SCHOENECK & KING, PLLC, SYRACUSE (JONATHAN B. FELLOWS OF COUNSEL), FOR PLAINTIFF-APPELLANT. 
BARCLAY DAMON, LLP, SYRACUSE (JON P. DEVENDORF OF COUNSEL), FOR DEFENDANTS-RESPONDENTS. 

	Appeal from an order of the Supreme Court, Onondaga County (Donald A. Greenwood, J.), entered March 10, 2021. The order, among other things, granted defendants' cross motion for summary judgment dismissing the complaint. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on December 23, 2021,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: March 11, 2022
Ann Dillon Flynn
Clerk of the Court